DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 10/26/2020, wherein claims 1-20 are pending, claims 1-4, 6, 8-13, 15, 17-18, and 20 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As for Claim 1, it is unclear what is meant by “emulating one or more hardware devices of an aircraft platform…and the virtual devices are provided in place of the one or more hardware devices…” (emphasis added).  Here, Applicant argues in the remarks the alleged reason why the claim amendment overcomes the prior art is because the amended language, “the hardware of the LRUs are emulated and the virtual devices are provided in place of the LRUs, that is, the emulated LRU hardware does not actually physically exist, as they do one or more of the hardware devices of the physical system has failed…” and “…controlling the equipment redundantly of the one or more of the hardware devices….” (emphasis added).  Thus, the dependent claims are predicated on the existence of the hardware devices in the physical system that also emulates the hardware devices.  In direct contradiction to the fundamental allegation of the applicant argument.  Thus, it is not clear what is meant by “the virtual devices are provided in place of the one or more hardware devices…”.  
Examiner also note the claim states, “emulating one or more hardware devices of an aircraft platform…installing in a physical system, one or more instances of the virtualization system including the virtual devices, wherein the physical system comprises the aircraft platform…”  Thus, the claim language states installing in the physical system that is the aircraft platform the virtualized devices, wherein, there IS “one or more hardware devices of the aircraft platform”  The aircraft platform definitely has one or more hardware devices, that is emulated using the virtual devices.  Thus, it is unclear what is meant by the virtual devices are provided in place of the one or more hardware devices, if the hardware devices are “of the aircraft platform, and the virtual devices installed in the very same aircraft platform. 
For the purpose of examination, Examiner assume the amended language to include, but not limited to virtualized devices that can function like the hardware devices, thus in place of the hardware devices, but does not preclude 
As for claim 1, it is additionally unclear what is meant by “emulating one or more hardware devices of an aircraft platform using virtual devices of a virtualization system, wherein…the virtual devices are provided in place of the one or more hardware devices…” because the only instance of the Specification where the hardware devices are explicitly removed (or doesn’t exist any longer), includes the existence of the hardware, which subsequently emulates the hardware using virtual devices, that includes checking the functionality of the virtual devices for correctness, before removing the hardware devices.  (See, Specification, paragraphs 32).  Nowhere does the initial emulation step occur concurrently with “in place of” the hardware devices.  Indeed, such a limitation is not only an intended result, it is an result that was never taught to be occurring before installation of the one or more instances of the virtualization system.  and is not achievable under the current disclosure.  Thus.  it is unclear what is the met and bound of the limitation.  For the purpose of examination, Examiner assume the virtual devices are functionally provided in place of the one or more hardware devices that does not place an requirement on existence of the hardware in the physical system.
As for claims 11 and 20, they contain similar defects as claim 1 above.  Thus they are rejected under the same rationales.
As for claim 20, it is unclear what is meant by “a plurality of line-replaceable avionics units communicatively connected by the avionics network”, 
As for claims 2-10 and 12-19, they are rejected for failure to cure the defects of the claim upon which they depend.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Here, the claimed limitation emulating one or more hardware devices of an aircraft platform…and the virtual devices are provided in place of the one or more hardware devices are missing essential intervening steps to arrive at the effect of “virtual devices are provided in place of the one or more hardware devices”.  In particular, the omitted steps are: Fig 4 – step 409 modify and test the virtual devices using the virtualization system”; Fig 4 – step 413/417 – install one or more instances of the virtualization system in an physical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. (“Replacement Strategy for Aging Avionics Computers”, March, 1999), in view of Planche (US PGPUB 2010/0318834)

As for claim 1, Luke teaches a method comprising: 
emulating one or more hardware devices of an aircraft platform [legacy avionics line replaceable unit [(LRU)] using virtual devices of a virtualization system [RePLACE system running on CRB] using virtual devices of a virtualization system, wherein the one or more hardware devices comprises one or more line-replaceable units and the virtual devices are provided in place of the one or more hardware devices (Fig. 1-2, and Section Description, page 8, “…Fig. 1 depicts the use of RePLACE in migrating from a current legacy avionics line replaceable unit…to a new COTS-based replacement …box…the legacy virtual machine space are four key software components: the legacy instruction set engine…the legacy OFP code binary image; the input/output (I/O mapping software; and the virtual component environment (VCE)…”  The components of the legacy virtual machine space is virtualizing the device of the legacy avionics line replaceable units.  Moreover, the prior art clearly teaches this can be used in place of and replaces the LRUs, and execute the functionality of LRUs without the hardware, thus, are provided “in place of” the one or more hardware devices.);
installing in a physical system, one or more instances of the virtualization system including the virtual devices, wherein the physical system comprises the aircraft platform [F16 aircraft] ( Section – Results, page 10, “RePLACE has been demonstrated using an F-16 HUD binary OFP executing in real-time on a ….the legacy HUD is a 1750A machine….successfully demonstrated executing on a Power PC at a speed of more than 10 “1750A” MIPS – within a normal realtime F-16 operational environment…”);

However, Planche teaches a method of virtualizing devices in Avionics systems including LRUs (Abstract, paragraph 3 and 83) including communicating with equipment of the physical system using the one or more of the virtual devices (paragraph 3, 5-6, 8, 10, 51, 56 and 81. Line Replaceable Unit modules are virtualized using generic modules that isolate each of the functionalities (LRUs), wherein the virtualized systems implementing the avionic functions receive and/or transmit data via a network 15, and connecting them via a communication network to the components of the aircraft via a communication network (paragraph 51), applications running on individual cabinets can communicate with other cabinets and devices (paragraph 56), stated differently at 
One of ordinary skill in the art before the effective filing of the application would have recognized that applying the known technique of Planche would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Planche to the teachings of Luke would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtualization features into similar systems.  Further, applying communicating through a network with equipment of the physical system external to the virtualization platform using the one or more of the virtual devices to Luke with communicating with equipment of the physical system using the one or more of the virtual devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved reconfiguration and maintenance of avionics modules. (Planche, paragraph 11).

As for claim 2, Planche also teaches the equipment comprises at least one of an input or output device of the aircraft platform (paragraphs 8, 90.  In order to be able to 
 
As for claim 4, Planche also teaches the one or more instances of the virtualization system comprise at least two instances of the virtualization (Abstract, and paragraph 9-10.  Redundant modules are disclosed, and the entire prior art is directed toward activation of redundant modules.  See, e.g., Fig. 6.);

As for claim 5, Planche also teaches the installing comprises communicatively connecting the virtualization system to a computer network including the hardware devices (paragraph 51 and 90.  Given applicant’s assertion in argument that the hardware devices are replaced using the virtual devices of the virtualization system.  While other claims explicitly contradicts the independent claim.  To give the BRI of this dependent claim, it is understood virtualization system is connecting to a computer network that would have included the hardware devices virtualized in the virtualization system.  Here, the modules implemented in the cabinet are clearly connected to network of the aircraft.  Here, the network is implemented as AFDX network).

As for claim 6, Planche also teaches installing a plurality of virtualization systems at locations that are remote from one another (Fig. 1b and paragraph 8 or alternative embodiment Fig. 6 and paragraphs 4, 79-80.  Plurality of cabinets each with virtualization system for different LRU modules are depicted in Fig. 1B.  Alternatively, 

As for claim 7, Luke teaches wherein the communicating with the equipment comprises controlling the equipment redundantly of the one or more of the hardware devices (Section –Upgrade Strategie with Replace, pages 10-11, “Potential upgrade strategies …include the introduction of a new microprocessor replacement module for insertion into an existing avionics…Fig. 5 illustrates the use of RePLACE for baselining the new COTS-based hardware with the legacy OFP as a first step in the processAs for claim 8, Planche teaches communicating comprises operating the virtual devices in combination with the physical system (paragraph 90).

As for claim 8, Planche also teaches the communicating comprises operating the virtual devices in combination with the physical system (paragraphs 90, Application, which are virtualized avionic devices (see, e.g., paragraphs 3-6), are operating in combination with devices inside the physical aircraft.

As for claim 9, Luke also teaches communicating with the equipment comprises performing functional cross-checking using the physical system and the one or more of the virtual devices (Fig. 5, and Section – Upgrade Strategies with RePLACE, page 10-11, Tailoring the RePLACE DISC Legacy ISA is required to match the unique features and characteristics of the legacy machine…steps in achieving..include validating the execution of the ISA within the new microprocessor, validating the I/O characteristics 
In addition, Planche teaches the same at (Fig. 6 – step 625 validation of the reconfiguration).

As for claim 11, Luke teaches a plurality of instances of a virtualization system, the virtualization system comprises a processor and a computer-readable storage device storing program instructions that, when executed by the processor, cause the virtualization system to perform operations (Section – Description, Pg. 8-9, “within the legacy virtual machine space are four key software components: ….This makes possible the replacement of multiple diverse legacy avionics LRUs with a common set of avionics hardware modules on a given platform or even across different platforms…”  Thus, the system is clearly capable of multiple instances of virtualization system, whether it’s understood as each virtualization system instance comprises an instance for one of multiple legacy avionics LRUs, or whether it’s understood as each virtualization system on a platform of different platforms, both reads upon the claim limitation).
emulating, within a physical system, a plurality of special-purpose computing units using a plurality of virtual devices, wherein the plurality of special-purpose computing units comprises one or more line-replaceable units of an aircraft platform and the plurality of virtual devices are provided in place of the plurality of special-purpose 
While it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize Luke also teaches communicating within the same platform multiple instances of the system (Section – Description, Pg, 8-9, “…the legacy virtual machine space ….the input/output mapping software...maps the new COTS interface devices to the legacy interface…replacement of multiple diverse legacy avionics LRUs” and Section – Results, page 10, “…using an F-16 HUD binary…to augment the real-time HUD display”).  In the interest of compact prosecution, Examiner note Luke does not explicitly teach communicating via a network with equipment of the physical system using the one or more of the virtual devices, where the virtualization system implementing the virtual devices are physically separated from the equipment.
However, Planche teaches a method of virtualizing devices in Avionics systems including LRUs (Abstract, paragraph 3 and 83) including a computer network [AFDX] 
equipment configured to communicate with the physical system using the computer network and the plurality of instances of the virtualization system (paragraph 3, 5-6, 8, 10, 51, 56 and 81. Line Replaceable Unit modules are virtualized using generic modules that isolate each of the functionalities (LRUs), wherein the virtualized systems implementing the avionic functions receive and/or transmit data via a network 15, and connecting them via a communication network to the components of the aircraft via a communication network (paragraph 51), applications running on individual cabinets can communicate with other cabinets and devices (paragraph 56), stated differently at paragraph 81 “to communicate with the devices associated therewith”, thus, the specific emulated LRU running as an application is clearly capable of communicating with equipment of the physical system, be it another LRU or another device of the aircraft.  Wherein the virtualization system provides redundancy and plurality of instance of virtualization (Fig. 6)).   This known technique is applicable to the system of Luke as they both share characteristics and capabilities, namely, they are directed to virtualization of Line-replaceable Units on aircraft platforms.
One of ordinary skill in the art before the effective filing of the application would have recognized that applying the known technique of Planche would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Planche to the teachings of Luke would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtualization features into 

As for claim 12, Planche also teaches the plurality of virtual devices communicatively connected to the computer network (paragraph 3, 5-6, 8, 10, 51, 56 and 81. Each instance of the virtualization system hosting one or more virtual devices [LRUs implemented as applications running inside a virtual container], thus, virtual devices are also connected to the network to control associated devices).

As for claim 13, it contain similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 14, Luke teaches the plurality of instances of the virtualization system comprises general-purpose computing systems (Section – Abstract and Description, pages 7-9.  The “COTS-based system” of Luke implementing the virtualization are literally “commercial-off-the-shelf” based, which is functionally a general-purpose computing system.)

As for claim 15, it contain similar limitations as claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 16, it contain similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.

As for claim 17, it contains similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.

As for claim 18, it contain similar limitations as claim 9 above.  Thus, it is rejected under the same rationales.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Luke and Planche, further in view of Danford et al. (US PGPUB 2012/0015644).

As for 3, Planche teaches wherein the emulating the one or more of the hardware devices comprises emulating the one or more of the hardware devices in a second physical system (Fig. 6, paragraph79 and 81);
Luke and Planche do not explicitly teach installing by transferring copies of the virtualization system from the second physical system to the physical system.
However, Danford teaches a known method of virtualization wherein the installing comprises transferring copies of the virtualization system from the second physical system to the physical system (paragraph 25 and 64-65, computer runtime 
One of ordinary skill in the art would have recognized that applying the known technique of Danford would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Danford to the teachings of Luke and Planche would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtualization features into similar systems.  Further, applying transferring copies of the virtualization system from the second physical system to the physical system to Luke and Planche with physical system including emulating the physical system’s hardware device accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved remote management of the network environment. (Danford, paragraph 5).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luke and Planche, further in view of Ang et al. (US PGPUB 2009/0119087A1).

As for claim 10, Planche teaches failover of one instance of LRU from one computer node to another computer node (paragraph 11).  However Luke and Planche do not explicitly teach the failed node is implemented in physical hardware including determining that one or more of the hardware devices has failed.
However, Ang teaches a known method of virtualization in a networked environment including communication with the physical equipment comprises determining that one or more of the hardware devices has failed [determining failover] (paragraph 58.  In order to detect a failover of a physical device, it is necessary to have information from the hardware device of its failure.  Moreover, here the claim is communication to physical equipment, which expands on communicating with equipment of the physical system, with no indication what the equipment are, and does not seem to be the hardware devices the virtual devices emulates (see, original claim with corresponding figure numbers.  Thus, somehow from communicating with a unrelated equipment of the physical system to derive state of a hardware device emulated is broadly understood as receiving a notification of failure). This known technique is applicable to the system of Luke and Planche as they both share characteristics and capabilities, namely, they are directed to virtualization of hosts connected in a networked systems.
One of ordinary skill in the art would have recognized that applying the known technique of Ang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ang to the teachings of Luke and Planche would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to 

As for claim 19, it contains similar limitations as claim 10 above.  Thus, it is rejected under the same rationales.  

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Planche (US PGPUB 2010/0318831), in view of Luke et al. (“Replacement Strategy for Aging Avionics Computers”, March, 1999).

As for claim 20, Planche teaches an aircraft platform comprising:
an avionics network (paragraph 51, “Avionics Full DupleX network”);
a plurality of line-replaceable avionics units communicatively connected by the avionics network (paragraphs 3-6, 51.  LRU modules in the IMA architecture are implemented using generic computation systems adapted to run in software (application) that implements the avionics functionality of the module (paragraphs 3-6), and communication can be achieved via the AFDX network (paragraph 51));
aircraft equipment configured to communicate with the plurality of line-replaceable units using the avionics network (paragraph 51);

a plurality of instances of the virtualization systems are remotely from one another  in the aircraft platform (Fig. 1b and paragraph 8 or alternative embodiment Fig. 6 and paragraphs 4, 79-80.  Plurality of cabinets each with virtualization system for different LRU modules are depicted in Fig. 1B.  Alternatively, Fig. 6 shows plurality of redundancy of same device implemented in two different locations).
the plurality of virtual devices are configured to operate redundantly of the plurality of line-replaceable units (paragraphs 3-6, LRUs are redundantly implemented, wherein the functionality of LRU can be implemented virtually for weight saving);

While “virtual devices are configured to operate redundantly of the plurality of line-replaceable units” directly conflicts with the limitation “the plurality of virtual devices are deployed in place of the plurality of line-replaceable avionics units” Nevertheless, in the interest of compact prosecution, Examiner note the while Planche teaches utilizing 
Luke teaches a known method of avionics virtualization including the plurality of virtual devices are deployed in place of the plurality of line-replaceable avionics units (Section – Description, pages 8-9, “use of RePLACE in migrating from a current legacy avionics line replaceable unit to a new COTS-based replacement box…the legacy virtual machine space are four key software components: the legacy instruction set engine…the input/output mapping software…replacement of multiple diverse legacy avionics LRUs with a common set of avionics hardware modules on a given platform or even across different platforms.  plurality of virtual devices corresponse to plurality of LRUs implemented in legacy VMs.).
In addition, Luke also teaches aircraft equipment configured to communicate with the plurality of line-replaceable units (Section – Results, page 10, “RePLACE has been demonstrated using an F-16 HUD binary OFP executing in real-time on a ….the legacy HUD is a 1750A machine….successfully demonstrated executing on a Power PC at a speed of more than 10 “1750A” MIPS – within a normal realtime F-16 operational environment…” and Section – Description, page 9, “replacement of multiple diverse legacy avionics LRUs with a common set of avionics hardware modules…”  The aircraft equipment are clearly configured to communicate with the LRUs, whether physically or logically implemented); a plurality of instances of a virtualization system, the virtualization system comprising a processor and a computer-readable storage device storing program instructions that, when executed by the processor, cause the 
One of ordinary skill in the art before the effective filing of the application would have recognized that applying the known technique of Luke would have yielded 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Comments
After exchanging communication with applicant representative, and recognizing the difficulty the untimely passing of the attorney who handled the case, examiner and applicant’s current representative discussed Examiner suggested amendment to better move prosecution forward, no agreement was reached.  However, Examiner invite 
Claim 1. (currently amended) A method comprising:



emulating, on a second physical system, one or more hardware devices of an aircraft platform using virtual devices of a virtualization system, wherein the one or more hardware devices comprises one or more line-replaceable units, and wherein the emulating comprising the steps of: 
receiving information regarding one or more of the hardware devices of the aircraft platform embedded in a first physical system;
emulating the one or more of the hardware devices as one or more virtual devices of one or more  virtualization systems in the second physical system based on the received information; and
cross-checking the functionality of the virtual devices of the one or more virtualization systems, wherein for each hardware device, the functionality of the virtual devices is the same as the functionality of the one or more hardware devices;
transferring a copy of the one or more virtualization systems from the second physical system to the first physical system;
installing in the first physical system, the one of more transferred virtualization systems having the one or more virtual devices, wherein the one or more virtual devices are provided in place of the one or more hardware devices, wherein the installing comprises the steps of:
instantiating the one or more transferred virtualization system, including instantiating the one or more virtual devices of the respective virtualization system; and
substituting the one or more hardware devices of the aircraft platform in the first physical system with the one or more instantiated virtualization systems and their respective virtual devices; and
communicating with equipment of the physical system using the one or more of the virtual devices, wherein the equipment comprises at least one of an input or output device of the aircraft platform.

Claim 2. (Cancelled)
Claim 3. (Cancelled)
Claim 4. (Previously presented)

Claim 5 (Currently Amended) The method of claim 4, wherein the installing comprises communicatively connecting the at least two instances of virtualization systems to a computer network.

physically remote from one another within the first physical system.

Claim 7. (Currently amended)  The method of claim 4, wherein the communicating with the equipment comprises controlling the equipment redundantly  using the at least two instances of the virtualization system.

Claim 8. (Cancelled)

Claim 9 (Currently Amended)  The method of claim 1, wherein the communicating with the equipment comprises performing functional cross-checking using the one or more virtual devices of the at least two instances of the virtualization system.

Claim 10 (Cancelled)

Claims 11 and 20 need to be made corresponding to claim 1 above (or claim 4 (as they are directed to plurality of virtualization systems)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199